Case: 1:21-cv-03630 Document #: 1-4 Filed: 07/09/21 Page 1 of 5 PageID #:54




             Exhibit 4
6/24/2021         Case: 1:21-cv-03630
                                   Why Document       #: 1-4 Filed:
                                       Is Emsculpt a Breakthrough       07/09/21
                                                                  in Non-Invasive BodyPage   2 -ofDC5Derm
                                                                                       Shaping?       PageID
                                                                                                          Docs #:55




                                                                           




                              Why Is Emsculpt a
                              Breakthrough in
                              Non-Invasive Body
                              Shaping?
                              Home | All Posts | ... |
                              Why Is Emsculpt a Breakthrough in Non-
                              Invasive...




https://dc-dermdocs.com/why-is-emsculpt-a-breakthrough-in-non-invasive-body-shaping/                                  1/4
6/24/2021         Case: 1:21-cv-03630
                                   Why Document       #: 1-4 Filed:
                                       Is Emsculpt a Breakthrough       07/09/21
                                                                  in Non-Invasive BodyPage   3 -ofDC5Derm
                                                                                       Shaping?       PageID
                                                                                                          Docs #:56


                                   BLOG




                               SEPTEMBER 25, 2018 | BY DCDERMDOCS
                              0       |   0


                              Emsculpt is a breakthrough in non-invasive body shaping
                              because it’s the first FDA-approved treatment that
                              simultaneously burns fat and builds muscle.

                              It also has the distinction of being the world’s only non-
                              invasive butt lift.

                              Plus, Emsculpt can help patients get a slimmer and more
                              toned abdomen and tighter and firmer buttocks without pain
                              or downtime. In fact, each session takes only 30 minutes and
                              can be completed over your lunch break.

                              If you want to take your body to the next level and finally
                              achieve a defined physique, Emsculpt may be right for you.
                              Keep reading to learn all about Emsculpt.



                              Why Is Emsculpt a Breakthrough
                              in Non-Invasive Body
                              Contouring?
                              Unlike other body contouring treatments that only target fat,
                              Emsculpt reduces fat and increases muscle. It does so using
                              high-intensity focused electromagnetic (HIFEM) technology
                              that’s transmitted by two panels in the device’s applicator.

                              This energy penetrates skin and acts on fat and muscle tissue
                              through a series of 20,000 supramaximal contractions. These
                              contractions are so powerful that they increase fat
                              metabolism and muscle growth.

https://dc-dermdocs.com/why-is-emsculpt-a-breakthrough-in-non-invasive-body-shaping/                                  2/4
6/24/2021         Case: 1:21-cv-03630
                                   Why Document       #: 1-4 Filed:
                                       Is Emsculpt a Breakthrough       07/09/21
                                                                  in Non-Invasive BodyPage   4 -ofDC5Derm
                                                                                       Shaping?       PageID
                                                                                                          Docs #:57


                              Who’s a Good Candidate for
                              Emsculpt?
                              Emsculpt is an excellent treatment option for anyone that
                              wants to eliminate unwanted fat, add definition, and lift their
                              buttocks. It works especially well for individuals that are
                              active with trouble spots that are resistant to diet and
                              exercise.



                              What Does the Treatment Feel
                              Like?
                              Most patients do not feel much of anything during a 30-
                              minute Emsculpt session. They often liken the treatment to a
                              vigorous workout, except that they recline and relax while the
                              device does the equivalent of 20,000 crunches or squats.



                              Is There Any Downtime After
                              Emsculpt?
                              There is absolutely no downtime associated with Emsculpt,
                              and you can return to work and resume all normal activities
                              immediately.



                              Does Emsculpt Really Work?
                              Emsculpt’s efficacy was evaluated in seven independent
                              clinical studies, and data analysis revealed that after 4
                              treatments patients experienced:

                                  19% average decrease in subcutaneous fat
                                  16% average increase in muscle mass
                                  11% average improvement in diastasis recti
                                  96% average patient satisfaction



                              How Long Before Patients See
                              Results?
                              Two-to-four weeks after a series of 4 Emsculpt sessions,
                              patients begin to note toning and tightening of the abdomen
                              and buttocks. Results peak at three months, but may continue
                              to improve for up to 6 months.


https://dc-dermdocs.com/why-is-emsculpt-a-breakthrough-in-non-invasive-body-shaping/                                  3/4
6/24/2021         Case: 1:21-cv-03630
                                   Why Document       #: 1-4 Filed:
                                       Is Emsculpt a Breakthrough       07/09/21
                                                                  in Non-Invasive BodyPage   5 -ofDC5Derm
                                                                                       Shaping?       PageID
                                                                                                          Docs #:58

                              For additional information about non-invasive body
                              contouring with Emsculpt in Washington DC, please call the
                              DC Derm Docs office today to schedule a consultation.




                              SHARE:                                          




                              Leave a comment

                                    Your Name *                                   Your E-mail *




                                    Your comment *




                                                                                           LEAVE A COMMENT




                                                                                    




                                     Copyright © 2020 | DC Derm Docs | All Rights Reserved




https://dc-dermdocs.com/why-is-emsculpt-a-breakthrough-in-non-invasive-body-shaping/                                  4/4
